COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-238-CR


TOMMY LEE AMELINE A/K/A                                          APPELLANT
MARCUS SAVAGE CONNERS III

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                  INTRODUCTION

      Appellant Tommy Lee Ameline a/k/a Marcus Savage Conners III entered

an open plea of guilty for failure to comply with sexual offender registration




      1
          … See Tex. R. App. P. 47.4.
requirements.2 After the preparation of a presentence investigation report (PSI),

the trial court sentenced him to eight years’ confinement. We will affirm.

                            P ROCEDURAL B ACKGROUND

      On April 9, 2008, Ameline signed a Judicial Confession and Written Plea

Admonishments, acknowledging that he was entering an open plea of guilty to

the offense of failure to comply with sexual offender registration requirements—

a third degree felony punishable by between two and ten years’ confinement

and up to a $10,000 fine. 3 The plea included assessment of punishment by the

trial court after preparation of a PSI. Ameline waived his right to have a court

reporter make a record of the proceedings at which he would enter his guilty

plea. Accordingly, the appellate record does not contain a court reporter’s

transcription of the guilty plea hearing. The trial court accepted Ameline’s plea

and deferred sentencing until after the PSI had been prepared.

      On July 2, 2008, the trial court reviewed the PSI and offered the parties

an opportunity to present additional evidence regarding punishment. Ameline’s

girlfriend’s son testified that despite Ameline’s checkered past, Ameline had

turned his life around and that he regularly attended church. He also said that

Ameline was a positive influence on his mother and that Ameline had been


      2
          … See Tex. Code Crim. Proc. Ann. art. 62.102 (Vernon 2006).
      3
          … Tex. Penal Code Ann. § 12.34 (Vernon Supp. 2009).

                                       2
homeless during the time he had failed to register as a sexual offender. Based

on the premise that Ameline had turned his life around, Ameline’s counsel asked

the trial court to assess probation. The State asked the trial court to take into

consideration Ameline’s PSI, including an apparent discrepancy concerning

Ameline’s previously registered address and Ameline’s lengthy criminal history.

At the conclusion of the hearing, the trial court found Ameline guilty based

upon his earlier guilty plea and sentenced Ameline to eight years’ confinement.

                      INDEPENDENT R EVIEW O F T HE R ECORD

      Ameline’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In his motion and

brief, counsel avers that in his professional opinion this appeal is wholly

frivolous.   Counsel’s brief and motion meet the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the record demonstrating why there are no reversible grounds on

appeal and referencing any grounds that might arguably support the appeal.

See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995,

no pet.). Ameline was provided the opportunity to file a pro se brief and has

filed one. The State has not filed an appellate brief.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

                                       3
that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923.           Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 83–84, 109
S. Ct. 346, 351 (1988).

      Ameline entered an open plea of guilty, so he waived the right to appeal

any nonjurisdictional defects, other than the voluntariness of his plea, that

occurred before entry of the plea so long as the judgment of guilt was rendered

independent of, and is not supported by, the alleged error. See Young v. State,

8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000); Lewis v. State, 911 S.W.2d
1, 4–5 (Tex. Crim. App. 1995).      Therefore, our independent review of the

record is limited to potential jurisdictional defects, the voluntariness of

Ameline’s plea, potential error occurring before Ameline’s plea that resulted in

or supports the judgment of guilt, and potential error occurring after the guilty

plea. See Young, 8 S.W.3d at 666–67.




                                       4
                                   C ONCLUSION

      We have carefully reviewed the record before us,4 including the

indictment, the judgment, and the reporter’s record from the punishment and

sentencing hearing, as well as counsel’s brief and Ameline’s pro se brief.5 We

agree the appeal is wholly frivolous and without merit. Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                            PER CURIAM

PANEL: MEIER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2009




      4
      … As stated earlier, Ameline waived the right to have a court reporter
present at the hearing at which he entered his guilty plea.
      5
       … We conclude that the point asserted in Ameline’s brief regarding
ineffectiveness of trial counsel does not constitute an arguable ground for relief.

                                        5